Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
L. Ruther appeals the district court’s order denying his motion to stay. The district court denied relief because Ruther’s underlying civil action was no longer pending before the court and Ruther offered no valid basis for a stay. We have reviewed the record and find no reversible error. Accordingly, we deny Ruther leave to proceed in forma pauperis and dismiss for the reasons stated by the district court. Ruther v. United States, No. 1:16-cv-00996-LMB-MSN (E.D. Va. filed Aug. 19 & entered Aug. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
DISMISSED